FILED DATE: 5/25/2021 3:27 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21/Page 1 of 9 PagelD #:10

2120 - Served 2121 - Served 2620 L Sec. of State

2220 - Not Served 2221 - Not Served 2621 + Alias Sec of State

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication |

Summons - Alias Summons (12/01/20) CCG 0001 A

 

 

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

‘
Nate all Parties

Brenda Cazares, as special Administrator of the
Estate of Daniel Cazares, deceased, |

 

Plaintiff(s)

ve

 

. 2021 L 004246
Peter Anthony De Luisa and Case No. 4

Jones Logistics, LLC, a Foreign Corporation

 

. Defendant(s)
pense Logistics, LLC, a F oreign Corpoaration |
egistered Agent - John Lehrack |

4711 Lawndale Ave, Lyons, IL 60534 |

 

Address of Defendant(s) |

 

Please serve as follows (check one): © Certified Mail © Process Server Alias

|
SUMMONS |
To each Defendant: |

|
You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
You are summoned and required to file your appearance, in the office of the clerk of this court,
within 30 days after service of this suminons, not counting the day off service. If you fail to do so, a

judgment by default may be entered against you for the relief asked in the complaint.
: |
THERE WILL BE A FEE TO FILE YOUR APPEARANCE.

To file your written appearance/answer YOU DO NOT NEED TO COME TO THE
COURTHOUSE. You will need: a computer with internet access: at} email address; a completed
Appearance form that can be found at http:// wwwillinoiscourts.gov/Forms/approved/ procedures /
appearance.asp; and a credit card to pay any required fees.

|
|
|
|
Iris ¥Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 1 of 3
FILED DATE: 5/25/2021 3:27 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21 Page 2 of 9 PagelD #:11

Summons - Alias Summons | (12/01/20) CCG 0001 B

E-filing is now mandatory with limited exemptions. To e-file, you must first create an account with an e-filing
service provider. Visit http:// efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a service
provider. |

If you need additional help or have trouble e-filing, visit hetp:// wwwillinoiscourts.gov/ faq/ gethelp.asp or talk with
your local circuit clerk’s office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
Person or by mail. Ask your circuit clerk for more information or visit wwwallinoislegalaid.org.

If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending

yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, g0 to www.
illinoislegalaid.org. You can also ask your local circuit clerk’s office for a fee waver application.

Please call or email the appropriate clerk’s office location (on Page 3 of this summons) to get your court hearing
date AND for information whether your hearing will be held by video conference or by telephone. The Clerk’s
office is open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.

NOTE: Your appearance date is NO'T a court date. It is the date that you have to file your completed
appearance by. You may file your appearance form by efiling unless you are exempted.

A court date will be set in the future and you will be notified by email (either to the email address that you used to
register for efiling, or that you provided to the cletk’s office),

|
CONTACT THE CLERK’S OFFICE for information regarding COURT DATES by visiting our website:
cookcountyclerkofcourt.org; download our mobile app from the AppStore or Google play, or contact the
appropriate clerk’s office location listed on Page 3.

To the officer: (Sheriff Service)

This summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
endorsed. This summons may not be served later than thirty (30) days after its date.

|

‘© Atty. No.: 32387 Witness date

 

 

2 Eanes 5/25/2021 8:27 PM IRIS Y. MARTINEZ

uae: David Rabinowitz

 

 

    
 

 

Atty. for (if applicable): IRIS Y. Mah erk of Court
Plaintiff L] Service by Certi ed |:
Addtess: 134 N, LaSalle St., Ste. 650 Zz Date of Service: Wyte ~" ‘ff

 

a be ee
(To be inserted by officer on 2

Seegeeitt with employer or other person)

City: Chicago

 

State: _1- Zip: 60602 |

Telephone: 312-857-7777

 

Primaty Email: drabinowitz@hammerjustice.com

 

Itis Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org |

Page 2 of 3 |

 
FILED DATE: 5/25/2021 3:27 PM 20211004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21|Page 3 of 9 PagelD #:12

GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

CALL OR SEND AN EMAITI. MESSAGE to the telephone number or court date email address below for the
appropriate division, district or department to request your next court date! Email your case number, or, if you do
not have your case number, email the Plaintiff or Detendant’s name for civil case types, or the Defendant’s name

and birthdate for a criminal case.

CHANCERY DIVISION

Court date EMAIL: ChanCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5133

CIVIL DIVISION

Court date EMAIL: CivCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5116

COUNTY DIVISION

Court date EMAIL: CntyCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5710

DOMESTIC RELATIONS/CHILD SUPPORT
DIVISION

Court date EMAIL: DRCourtDate@cookcountycourt.com
OR
ChildSupCourtDate@cookcountycourt.com

Gen. Info: (312) 603-6300

D IC VI
Court date EMAIL: DVCourtDate@cookcountycourt.com
Gen. Info: (312) 325-9500

LAW DIVISION

Court date EMAIL: LawCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5426

P A VISION
Court date EMAIL: ProbCourtDate@cookcountycourt.com
Gen. Info: (312) 603-6441

ALL SUBURBAN CASE TYPES
DISTRICT 2 - SKOKIE

Court date EMAIL: D2CourtDate@cookcountycourt.com
Gen. Info: (847) 470-7250

DISTRICT 3 - ROLLING MEADOWS
Court date EMAIL: D3CourtDate@cookcountycourt.com
Gen. Info: (847) 818-3000

DISTRICT 4- MAYWOOD
Court date EMAIL: D4CourtDate@cookcountycourt.com
Gen. Info: (708) 865-6040

I I - BRIDGEVIEW
Court date EMAIL: D5CourtDate@cookcountycourt.com
Gen. Info: (708) 974-6500

DISTRICT 6 - MARKHAM

Court date EMAIL: D6CourtDate@cookcountycourt.com
Gen. Info: (708) 232-4551

Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 3 of 3 |

 
FILED DATE: 4/23/2021 2:51 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21 Page 4 of 9 PagelD #:13

| FILED
| 4/23/2021 2:51 PM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS !RIS Y. MARTINEZ

 

 

 

CIRCUIT CLERK
COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY. IL
BRENDA CAZARES, as Special ) | 13074253
Administrator of the Estate of DANIEL )
CAZARES, deceased, )
)
Plaintiff, ) |
) |
e ) Nees 2021 L004246
)
PETER ANTHONY DE LUISA, )
Individually and as an agent of )
JONES LOGISTICS, LLC, a Foreign )
Corporation, )
)
)
Defendants. )
COMPLAINT AT LAW

 

NOW COME the Plaintiff, BRENDA CAZARES, as Special Administrator of the Estate
DANIEL CAZARES, (hereinafter “CAZARES, deceased”), by and through her attorneys,
DWORKIN & MACIARIELLO, in complaining of the Defendants, ROBERT ANTHONY DE
LUISA (hereinafter “DE LUISA”), individually and as agent of JONES LOGISTICS, LLC, a
Foreign Corporation, states as follows:

1. That at all times herein alleged, the Defendant, JONES LOGISTICS, LLC, was a

Foreign Corporation, transacting and doing business in the State of Illinois.
2s That at all times material hereto, the Defendant, DE LUISA, was an agent and/or
employee of the Defendant, JONES LOGISTICS, LLC, and was at all times acting as an agent

and/or employee of the Defendant, JONES LOGISTICS, LLC

3. That at all times herein alleged, the Defendant, DE LUISA, operated, guided, and

controlled a tractor that was owned and maintained by JONES LOGISTICS, LLC

4, On October 22, 2020, the Plaintiff, CAZARES, deceased, was the operator of motor

I
FILED DATE: 4/23/2021 2:51 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21|Page 5 of 9 PagelD #:14

vehicle, driving in an easterly direction along and upon Interstate 94, in the Township of Newport,

County of Lake, and State of Illinois. |

5, On October 22, 2020 the Defendant, JONES | LOGISTICS, LLC, owned,

maintained, and/or controlled a certain tractor and trailer, which was operated by its agent and/or
employee, DE LUISA, in an easterly direction along and upon Interstate 94, which collided with
and struck the rear of the Plaintiffs vehicle in the Township of Northfield, County of Cook, and
State of Illinois.

6. That all times herein alleged, it was the duty of the Defendants, JONES
LOGISTICS, LLC and DE LUISA, individually and as an agent and/or employee of JONES
LOGISTICS, LLC, to exercise reasonable care in the Operation, control, ownership, maintenance,
and guidance of said vehicle for the safety of others, including the Plaintiff, CAZARES, deceased.

7. That at said time and place, the vehicle owned and maintained by JONES
LOGISTICS, LLC, and operated and controlled by DE LUISA, individually and as an agent of
JONES LOGISTICS, LLC, struck and collided with the rear of the vehicle operated by Plaintiff,
CAZARES, deceased.

8. That in its relevant parts, the Motor Carrier Safety Regulations define “Motor
Carrier” as a for-hire motor carrier or a private motor carrier; including a motor carrier’s agents,
officers, and representatives as well as employees responsible for hiring, supervising, training,
assigning, or dispatching of drivers and employees concerned with the installation, inspection, and
maintenance of motor vehicle equipment and/or accessories: this definition includes the term
employer. 49 C.F.R. § 390.5,

9. That in its relevant parts, the Motor Carrier Safety Regulations define “Motor

Vehicle” as any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical

|
2 |
FILED DATE: 4/23/2021 2:51 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21|Page 6 of 9 PagelD #:15

power and used upon the highways in the transportation of passengers or property, or any

combination thereof determined by the Federal Motor Carrier Safety Administration 49 C.F.R. §

390.5.

10... That in its relevant parts, the Motor Carrier Safety Regulations define an
“Employer” as any person engaged in a business affecting interstate commerce who owns or leases
a commercial motor vehicle in connection with that business, or assigns, employees to operate it.
49 C.F.R. §390.5.,

Il. That in its relevant parts, the Motor Carrier Safety Regulations define an
“Employee” as any individual, other than an employer, who is employed by an employer and who
in the course of his or her employment directly affects commercial motor vehicle safety. Such
terms includes a driver of a commercial motor vehicle (including an independent contractor while
in the course of operating a commercial motor vehicle). 49 C.F.R. $390.5,

12. That at all relevant times, the truck and trailer driven by Defendant, DE LUISA,
was a semi-trailer and therefore a motor vehicle as defined by the Motor Carrier Safety
Regulations.

13. That at all relevant times, the Defendant, DE LUISA, was a driver. of said motor
vehicle and therefore an employee as defined by the Motor Carrier Safety Regulations.

14. That at all times relevant, Defendant, JONES LOGISTICS, LLC, owned a
commercial vehicle involved in this occurrence, namely the trailer or semi-trailer as defined by the
Motor Carrier Safety Regulations.

15, That as a motor carrier, Defendant, JONES LOGISTICS, LLC, had a duty to require
observance by its drivers, such as Defendant, DE LUISA, of all dutive or prohibitions set forth in

the Motor Carrier Safety Regulations. 49 C.F.R. § 390.11.
FILED DATE: 4/23/2021 2:51 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21|Page 7 of 9 PagelD #:16

16, That at said time and place, Defendant, JONES LOGISTICS, LLC, by and through

its agent and/or employee, Defendant, DE LUISA, as a motor carrier, had a duty to exercise

ordinary care to avoid colliding with the motor vehicle operated) by the Plaintiff, CAZARES,

deceased.

17. That notwithstanding said duty, the Defendants, JONES LOGISTICS, LLC and DE

LUISA, were guilty of one or more of the following acts and/or omissions:

a.

h.

|
Owned, operated, managed, maintained, and controlled said motor vehicle
without keeping a safe and proper lookout:

Owned, operated, managed, maintained and controlled said motor vehicle
without having brakes to control the movement of and to stop and hold said
motor vehicle, contrary to and in violation of 625 ILCS 5/12-301;

Owned, operated, managed, maintained and controlled said motor vehicle by
failing to give audible warning of the approach of said motor vehicle contrary
to and in violation of 625 ILCS 5/12-601; |

Owned, operated, managed, maintained and controlled said motor vehicle by
following too closely the vehicle operated by the Plaintiff, CAZARES, contrary
to and in violation of 625 ILCS 5/11-710; |

Owned, operated, managed, maintained and controlled said motor vehicle at a
speed greater than was reasonable and proper with regard to traffic conditions
and use of a thoroughfare, contrary to and in violation of 625 ILCS 5/1 1-601(a);

Owned, operated, managed, maintained and controlled said motor vehicle at a
speed in excess of the posted speed limit in a Designated Construction Zone, in
violation of 625 ILCS 5/11-605.1(a-5);

Failed to properly maintain the tractor and trailer;

Allowed the tractor and trailer to be used and operated with both tires on the
right side of the front axle having insufficient ee

Allowed the tractor and trailer to be used and operated when its brakes were not
compliant with Department of Transportation safety standards and the Federal
Motor Carrier Safety Act, 49 C.F.R. § 393.47(e);

Allowed the tractor and trailer to be used and operated when all of its brake
shoes and brake drums exhibited signs of excessive wear and were in need of
FILED DATE: 4/23/2021 2:51 PM 2027L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21|Page 8 of 9 PagelD #:17

m.

u.

|
|
Allowed the tractor and trailer to be used and operated when the tractor and

trailer did not satisfy minimum Federal standards for operations on public
highway, including those of the Federal Motor Carrier Safety Act;

replacement;

Failed to properly inspect their vehicle as required by the Federal Motor Carrier
Safety Act;

Operated an unsafe vehicle in violation of the Federal Motor Carrier safety Act;

Allowed the tractor and trailer to be used and operated on interstate highways
without first having the tractor and trailer inspected as required by Federal law
and regulations;

Defendant, JONES LOGISTICS, LLC, is vicariously liable for the negligent
acts and omissions of its agent, DE LUISA, for the conduct alleged above,
contrary to, and in violation of 40 C.F.R. § 390. 11, adopted by reference 625
ILCS 5/18b-105;

|
Detendant, JONES LOGISTICS, LLC, negligently supplied a defective truck
to its agent, DE LUISA, which was unsafe for operation on the highway,

contrary to and in violation of 49 C.F.R. § 396, p anomie by reference in 625
ILCS 5/18b-105;

Defendant, JONES LOGISTICS, LLC, supplied its agent Defendant, DE
LUISA, with a truck that was not maintained by the Defendant in a safe and
appropriate manner, contrary to and in violation of 49 C.F.R. § 396, adopted by
reference in 625 ILCS 5/18(b)-105;

Defendant, JONES LOGISTICS, LLC, was negligent in the supervision and
oversight of its agent, Defendant, DE LUISA, with respect to the operation,
maintenance and use of the truck by Defendant, DE LUISA, contrary to and in
violation of 49 C.F.R. §390.11, adopted by reference in 625 ILCS 5/18(b)-105;

Failed to decrease speed so as to avoid colliding with Plaintiff's motor vehicle,
despite the fact that said motor vehicle was clearly visible to Defendant, DE
LUISA, contrary to and in violation of 625 ee 5/11-601;

Carelessly and negligently operated the truck at an excessive rate of speed for
the circumstances then existing, contrary to and jn violation of 625 ILCS 5/11-
601 and 49 C.F_R. §392.14, adopted by reference i in 625 ILCS 5/18(b)-105;

Failed to apply the brakes in a timely manner so as to bring his vehicle to a safe
stop, contrary to and in violation of 625 ILCS 5/12-301;
FILED DATE: 4/23/2021 2:51 PM 2021L004246

Case: 1:21-cv-03616 Document #: 2-1 Filed: 07/08/21|Page 9 of 9 PagelD #:18

v. Failed to slow down when they knew or should have known of the existence of
the traffic back up, contrary to and in violation of 625 ILCS 5/11-601, and 49
C.F.R. § 396.7; |

w. Failed to ensure that the aforesaid truck had operative brakes, in violation of 49
C.F.R. § 393.48, adopted by reference in 625 ILCS 5/12-301;

x. Allowed the vehicle out on the roadway without ensuring that it was in safe
operating order, in violation of 49 C.F.R. § 393.48; or
|

y. Failed to perform a proper pre-trip inspection, in violation of 49 C.F.R. § 392.7.

18. That as a direct and proximate result of one or more of the aforesaid acts and/or
omissions of Defendants, JONES LOGISTICS, LLC and DE LUISA, individually and as an
agent of JONES LOGISTICS, LLC, the Plaintiff, CAZARES, deceased, suffered injuries which
proved to be fatal and was declared dead at Condell Medical Center.

WHEREFORE, the Plaintiff, BRENDA CAZARES, as Special Administrator of the
Estate of DANIEL CAZARES, deceased by and through her attorneys, DWORKIN &
MACIARIELLO, prays that a judgment be entered against the Defendants, DE LUISA,
individually and as an agent of JONES LOGISTICS, LLC, and JONES LOGISTICS, LLC, ina
sum in excess of $50,000.00, together with the costs of bringing this suit.

Respectfully Submitted,

By: /s/David Rabinowitz
Attorney for Plaintiff

David A. Rabinowitz

Hannah G. Blazevic

DWORKIN & MACIARIELLO

Attorney No: 32387 |
134.N. LaSalle Street, Suite 650 |
Chicago, IL 60602

T: (312) 857-7777

F: (312) 264-0794
DRabinowitz@dmchicagolaw.com |
HBlazevic@dmchicagolaw.com |
